DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 5,050,051 (hereafter referred to as ‘Machida ‘051’).  Regarding claim 1, Machida ‘051 discloses a lighting device 1 for a motor vehicle (col. 2, lines 10-13), comprising: a housing (4, 5, 6, 15, 16, 17, 18); an antinoise material 35 (grommet 35 made of rubber which would be antinoise material); characterized in that:  the antinoise material 35 is partly arranged inside said housing and is in contact with said housing (see figure 4, antinoise material 35 is partly arranged inside the housing and contacts the rear plate of the housing);  said housing (10) comprises at least one hole 27, and said antinoise material 35 is configured to pass through said at least one hole 27 and to extend in a projecting manner from said at least one hole 27 to the outside of said housing (see figure 4, antinoise material 35 projects through the hole 27 to the outside the housing).

Regarding claim 3, the lighting device as claimed in claim 1, in which said housing comprises a plurality of holes (see plurality of holes 14, 21, 24, 25, 27 and 28a).
Regarding claim 4, the lighting device as claimed in claim 1, in which said antinoise material 35 has a Shore A hardness of between 40 and 90 (it is well known in the art that rubber grommet material averages a shore hardness between 50A to 75A, anything harder than 90A would not allow the grommet to flex and seal the opening 27 of Machida ‘051).
Regarding claim 5, the lighting device as claimed in claim 1, in which said lighting device 1 additionally comprises an optical system (optical system is includes lenses 36, 38 and 39, LEDs 33, circuit board 32 and electrical wiring 34) and said antinoise material 35 is in contact with said optical system (antinoise material 35 directly contacts wiring cable 34 of the optical assembly AND/OR indirectly contacts lens assembly 36, 38 & 39 via housing parts 5 & 15-18).
Regarding claim 6, the lighting device as claimed in claim 1, in which said antinoise material 35 is in contact with a rear window 2 (antinoise material 35 indirectly contacts rear window 2 via of elements 3-6 and 15-19, see figures 3-7) of said motor vehicle (col. 2, lines 10-13}.
Regarding claim 7, the lighting device as claimed in claim 1, in which said housing and said antinoise material are composed of two different materials (there are two types of rubber ‘natural rubber’ and ‘synthetic rubber’.  Natural rubber is made with a first tree sap material and second different chemical materials are added to the sap or natural latex to stiffen the rubber. ‘Synthetic rubber’ is composed of petroleum material mixed with different chemical materials).
Regarding claim 8, the lighting device-as claimed in claim 1, in which said housing and said antinoise material * are produced by two-shot injection-molding. (*NOTE: The recitation in bold is a product by process recitation and not giving any patentable weight).

Regarding claim 10, the lighting device as claimed in claim 2, in which said housing comprises a plurality of holes (see plurality of holes 14, 21, 24, 25, 27 and 28a).
Regarding claim 11, the lighting device as claimed in claim 2, in which said antinoise material 35 has a Shore A hardness of between 40 and 90 (it is well known in art that rubber grommet material averages a shore hardness between 50A to 75A, anything harder than 90A would not allow the grommet to flex and seal the opening 27 of Machida ‘051).
Regarding claim 12, the lighting device as claimed in claim 2, in which said lighting device 1 additionally comprises an optical system (optical system is includes lenses 36, 38 and 39, LEDs 33, circuit board 32 and electrical wiring 34) and said antinoise material 35 is in contact with said optical system (antinoise material 35 directly contacts wiring cable 34 of the optical assembly AND/OR indirectly contacts lens assembly 36, 38 & 39 via housing parts 5 & 15-18).
Regarding claim 13, the lighting device as claimed in claim 2, in which said antinoise material 35 is in contact with a rear window 2 (antinoise material 35 indirectly contacts rear window 2 via of elements 3-6 and 15-19, see figures 3-7) of said motor vehicle (col. 2, lines 10-13}.
Regarding claim 14, the lighting device as claimed in claim 2, in which said housing and said antinoise material are composed of two different materials (there are two types of rubber ‘natural rubber’ and ‘synthetic rubber’.  Natural rubber is made with a first tree sap material and second different chemical materials are added to the sap or natural latex to stiffen the rubber. ‘Synthetic rubber’ is composed of petroleum material mixed with different chemical materials).
Regarding claim 15, the lighting device-as claimed in claim 2, in which said housing and said antinoise material * are produced by two-shot injection-molding. (*NOTE: The recitation in bold is a product by process recitation and not giving any patentable weight).

Regarding claim 17, the lighting device as claimed in claim 3, in which said antinoise material 35 has a Shore A hardness of between 40 and 90 (it is well known in the art that rubber grommet material averages a shore hardness between 50A to 75A, anything harder than 90A would not allow the grommet to flex and seal the opening 27 of Machida ‘051).
Regarding claim 18, the lighting device as claimed in claim 3, in which said lighting device 1 additionally comprises an optical system (optical system is includes lenses 36, 38 and 39, LEDs 33, circuit board 32 and electrical wiring 34) and said antinoise material 35 is in contact with said optical system (antinoise material 35 directly contacts wiring cable 34 of the optical assembly AND/OR indirectly contacts lens assembly 36, 38 & 39 via housing parts 5 & 15-18).
Regarding claim 19, the lighting device as claimed in claim 3, in which said antinoise material 35 is in contact with a rear window 2 (antinoise material 35 indirectly contacts rear window 2 via of elements 3-6 and 15-19, see figures 3-7) of said motor vehicle (col. 2, lines 10-13}.
Regarding claim 20, the lighting device as claimed in claim 3, in which said housing and said antinoise material are composed of two different materials (there are two types of rubber ‘natural rubber’ and ‘synthetic rubber’.  Natural rubber is made with a first tree sap material and second different chemical materials are added to the sap or natural latex to stiffen the rubber. ‘Synthetic rubber’ is composed of petroleum material mixed with different chemical materials).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875